Citation Nr: 1113030	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  00-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected left foot disability.

3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a right foot disability.

4.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for bilateral cataracts, status post surgery.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

An August 2000 rating decision determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a seizure disorder.

The Board, in a May 2001 decision, reopened the claim for entitlement to service connection for a seizure disorder and remanded it for further development.  The Board also remanded entitlement to an increased rating for residuals of trauma to the left great toe and second toe.

A July 2003 rating decision denied entitlement to service connection for a right foot disorder.  

In a July 2003 decision, the Board denied the claim for service connection for a seizure disorder, as well as the claim for an increased rating for the residuals of trauma to the left great toe and second toe.  The Veteran appealed the issue of entitlement to service connection to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the denial of the residuals of trauma to the left great toe and second toe to the Court, therefore this issue is no longer on appeal.  See Ford v. Gober, 10 Vet. App. 531, 536-37 (1997).  In a decision rendered March 10, 2006, the Court vacated the Board's July 2003 decision pertaining to the issue of entitlement to service connection for a seizure disorder and remanded it to the Board for further development.

In a February 2005 rating decision, the RO denied entitlement to the right a foot disability as secondary to his service-connected left foot disability and entitlement to compensation under the provision of 38 U.S.C.A. § 1151. 

In November 2006, the Board remanded the issues of entitlement to service connection for a seizure disorder, entitlement to service connection for a right foot disability, to include as secondary to a service-connected left foot disability, and entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for a right foot disability to the RO for additional development.  These issues are again before the Board for further appellate review.

Finally, the RO denied entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for bilateral cataracts, status post surgery, in a November 2008 rating decision.  


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran's seizure disorder began during, was otherwise caused by or is etiologically related to his active service.

2.  The competent and credible evidence of record does not show that the Veteran's right foot disability is related to service or is a result of, or proximately due to, his service-connected left foot disability.

3.  Competent medical evidence reflects that the Veteran does not have any additional right foot disability which is due to VA medical treatment.

4.  Competent medical evidence reflects that the Veteran does not have any additional bilateral eye disability, claimed as bilateral cataracts, status post surgery, which is due to VA medical treatment.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  A right foot disability was not incurred in, or aggravated by, active military service, and is not proximately due to, or aggravated by, a service-connected left foot disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).   

3.  The requirements for compensation for a right foot disability as a result of VA medical treatment under the provisions of 38 U.S.C.A. § 1151 are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.361, 3.800 (2010).

4.  The requirements for compensation for bilateral cataracts, status post surgery, as a result of VA medical treatment under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.361, 3.800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claim for entitlement to service connection for a right foot disability, the duty to notify was satisfied by way of a letter sent to the appellant in May 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although this notice was not provided until December 2006, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

In terms of the Veteran's claims for entitlement to service connection for a seizure disorder, entitlement to service connection for a right foot disability as secondary to his service-connected left foot disability, and for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right foot disability, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in December 2006 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a July 2010 supplemental statement of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  The Board notes that the December 2006 letter also met the notice criteria set out in Dingess.

In terms of the Veteran's claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral cataracts, status post surgery, the duty to notify was satisfied by way of a letter(s) sent to the appellant in January 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, and lay statements have been associated with the record.  The appellant was afforded VA medical examinations in October 2008 and June 2009.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the Veteran's claim for service connection for a seizure disorder was remanded in November 2006, pursuant to instructions from a March 2006 Memorandum Court decision, vacating a July 2003 Board decision.  The Court noted that the Board failed to comply with the instructions from its May 2001 remand by failing to provide adequate reasons and bases in support of its failure to obtain a VA examination pursuant to the earlier remand instructions.  The VA RO in Denver, Colorado refused to reschedule the Veteran for a VA examination after he canceled a scheduled examination three times, the last time being in April 2002, when he said he could not leave his ill wife for the 10-12 hours it would take to attend the examination.  An internal note from the RO revealed that following cancellation of the April 2002 examination, the VA neurologists refused to see the Veteran again.  The Veteran submitted a letter to the Secretary of the VA in October 2002 explaining the impossibility of his being able to travel to Denver in the fall and wintertime due to severe weather conditions, as well as his wife's ongoing health problems.  The Court pointed out that the RO failed to inform the Veteran of the consequences of his failure to appear to a scheduled VA examination without good cause, pursuant to 38 C.F.R. § 3.655 (2010).  In addition, the Court noted that the RO had failed to obtain potentially pertinent records that may have shown problems with seizures shortly after his discharge from service.  In its remand, the Board also noted that the Veteran was receiving Social Security Administration disability, and instructed the RO to obtain his Social Security Administration records.  

As an initial matter, the RO obtained the Veteran's records from the Social Security Administration.  In addition, the RO provided notice regarding the consequences of his failure to appear to a scheduled VA examination without good cause in a December 2009 letter, addressed to his Buffalo, Wyoming address.  In this letter, the RO also requested the Veteran to provide releases in order to allow the VA to obtain his private medical records.  The Veteran did not respond to this notice.  The claims file includes internal correspondence dated in April 2010, which shows that the Veteran had been scheduled for a neurological examination at the VA medical center (VAMC) in Cheyenne, Wyoming, but that he would be temporarily relocating to the Sacramento, California area to deal with family matters, and would be there at least six months.  Based on this information from the Veteran, the RO transferred the Veteran's claims folder to the Sacramento VAMC, in order to facilitate providing him with an examination.  A notice letter was sent to the Veteran in April 2010, informing him of his May 2010 examination, at an address in Sacramento.  The Veteran did not report to scheduled examination.  Thus, the Board finds that the RO has substantially complied with the instructions in the Board's November 2006 remand, with regard to the Veteran's claim for entitlement to service connection for a seizure disorder.  The December 2009 letter was sent to the Veteran at his Buffalo, Wyoming address, with no response.  The April 2010 notice regarding his scheduled examination was sent to the Veteran at a temporary Sacramento, California address, again with no response.  The RO has attempted on four occasions to provide the Veteran with a VA examination to determine whether he has a seizure disorder which is related to his time on active duty, even transferring his file to a VAMC that would be convenient for him to attend for an examination, after providing him with notice of the consequences of his failure to report.  The Board notes that the Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that another remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

With regard to the Veteran's right foot claims, for entitlement to service connection and for entitlement to compensation under 38 U.S.C.A. § 1151, the AOJ was instructed to obtain VA medical records and to provide the Veteran with a VA examination to determine whether the Veteran has a right foot disability which is secondary to his left foot disability or whether he has any additional disability as a result of VA treatment that would be considered unforeseen.  The AOJ provided with Veteran with a VA examination, and obtained the additional VA medical records.  The Board indicated that the RO should obtain the medical records showing the Veteran's surgery to remove his toenails, which he claimed was performed in December 1998.  However, the RO obtained records showing treatment throughout this time period and there is no indication that the Veteran underwent this surgery in December 1998.  There are records showing that the Veteran had his toenails removed in January 1999, however.  As such, the Board finds that the RO has complied with the remand instructions.  Stegall, supra.
Laws and Regulations

Service connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

1151 Claims

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 1151, the only requirement was that additional disability or death was 'the result of' VA hospital care, medical or surgical treatment, or examination.  However, 38 U.S.C.A. § 1151 has been amended.  For claims filed on or after October 1, 1997, the amended statute provides, in relevant part, that a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.  In other words, in either case, in order for service connection to be warranted, causation would need to be shown.

The implementing regulation (applicable to 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides that, in addition to a showing of additional disability or death, there must be evidence that the hospital care, medical or surgical treatment, or examination caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the proximate cause of the disability or death is an event not reasonably foreseeable.  Under 38 C.F.R. 
§ 3.361(d)(2), whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Service connection - Seizure Disorder

The Veteran contends that he has a seizure disorder which began while he was in the military, and that it therefore should be service connected.  The Veteran claims that he had his first grand mal seizure when he dropped a 1500 pound box on his foot and, in a reflex reaction, he threw his head back and hit his head on a wall.  He asserts that he had a second grand mal seizure when his co-workers removed his boot.  He also contends that the doctor treating him for his left foot condition removed his toenail and witnessed his third grand mal seizure.  The Veteran acknowledged that the examiner failed to note his seizure in his medical records, but that he stayed in the hospital for four days for a fairly insignificant foot injury.

Service treatment records are essentially negative for complaints of, treatment for, or findings of a seizure disorder.  When the Veteran was initially treated for his left foot injury in February 1966, he passed out while being examined.  He was revived with an ammonia inhalant.  At the separation examination, which was conducted in February 1966, the Veteran denied ever having experienced epilepsy or fits.  This evaluation demonstrated that the Veteran's neurological system was normal.

In February 1966, the Veteran was discharged from active military duty.  The Veteran had contended that he was in a motorcycle accident in May 1966, and that he had an epileptic seizure while in the hospital.  He has submitted court paperwork which reflects that he was hit by a car and injured while riding his motorcycle in May 1966.  These documents do not reflect any indication of seizures as a result of the accident.  

According to post-service private medical records, between August 1984 and April 1985, the Veteran was treated on several occasions for a probable seizure disorder.  An electroencephalogram, which was completed in August 1984, was normal.  A private medical statement subsequently dated in July 1987 reflected the Veteran's treatment for a low back condition and also included a notation that the Veteran had 'some seizure problems.'

Thereafter, in July 1994, the Veteran underwent a VA epilepsy and narcolepsy examination, at which time he reported having had a seizure prior to his discharge from active military duty.  Further, the Veteran explained that his grand mal seizure activity occurred approximately three times per year and that his last seizure took place in January 1994.  The examiner diagnosed epilepsy.

In a January 1995 letter, a private physician stated that he had reviewed the Veteran's military medical records and that the Veteran had explained that, after he injured his toe during service, he hit his head and experienced some sort of change in consciousness.  According to this January 1995 document, the Veteran also asserted that, since that purported in-service episode, he had experienced intermittent problems with seizures.  The private physician noted that he did not have access to neurological testing that the Veteran had undergone.  In addition, the doctor indicated that it would be of particular interest to know why the Veteran was hospitalized in February 1966 for what appeared to be fairly insignificant toe trauma or whether or not any grand mal type seizures were observed.

Also in January 1995, the Veteran underwent a neurological consultation due to his reported seizure activity.  According to the resulting report, the neurological evaluation was entirely unremarkable.  The examiner noted that, clinically, the Veteran had probable seizures by history.

In January and April 1995, when the Veteran received VA medical treatment for his orthopedic and cardiovascular conditions, the physician also noted that the Veteran had a history of grand mal seizures.  An electroencephalogram which the Veteran underwent in May 1995 was normal.  A computed tomography (CT) scan completed on the Veteran's head in July 1995 showed the prominence of lateral ventricles and was otherwise negative.  Approximately one week later in July 1995, the Veteran underwent another VA epilepsy and narcolepsy examination, at which time he reported having had two grand mal seizures within the past year.  According to the Veteran, the first of such seizures occurred approximately six months prior to the VA evaluation, and the second one occurred about six weeks before the examination.  Additionally, the Veteran described frequent petit mal episodes lasting a few minutes and occurring as often as 20 times per day.  The examiner diagnosed a history of grand mal and petit mal seizures.

On the same day in July 1995, the examiner who had conducted the VA epilepsy and narcolepsy examination also completed a VA general medical evaluation on the Veteran.  At the general medical examination, the Veteran reiterated the description of seizures that he had made at the epilepsy and narcolepsy evaluation.  A neurological examination demonstrated symmetrical deep tendon reflexes as well as decreased sensation over the pretibial region of the left lower extremity.  The examiner diagnosed, in pertinent part, a seizure disorder, including a history of grand mal and petit mal seizures.

According to an April 1996 private medical report, the Veteran was not sleeping well.  The treating physician explained that the Veteran had 'apparently' been diagnosed with status epilepticus, which was a more severe type of epilepsy.  VA medical records dated from April to August 1996 reflect diagnostic impressions of a seizure disorder.

At a VA joints examination conducted in December 1996, the Veteran reported that he had experienced seizures since 1966.  The examiner, who noted that he did not have access to the Veteran's medical records, diagnosed, in pertinent part, a history of a seizure disorder of unknown etiology.

At a compensation and pension neurological evaluation completed in the same month, the Veteran reiterated his assertion that he had experienced seizures since active military duty and that his first seizure began after he hit his head and lost consciousness in the same in-service fall that injured his left foot.  A neurological evaluation demonstrated normal mental status, fluent speech, the ability to follow commands without much difficulty, intact cranial nerves, deep tendon reflexes which were equal and intact except for absent ankle jerks, down-going toes, normal strength, no drift, good coordination (finger-to-nose and heel-to-shin), good rapid alternating movements and fine finger movements, a steady gait, decreased sensation to vibration and pin prick and light touch on the left leg, as well as a negative Romberg test.  The examiner concluded that the Veteran had reported episodes of loss of consciousness associated with pain which may be vasovagal syncopal episodes and with possible epileptiform activity.  The examiner specifically stated that he was uncertain as to the type of seizure disorder that the Veteran had and if he really has a seizure disorder.  In support of this belief, the examiner cited that the Veteran was not taking any anticonvulsant therapy.

In a September 1997 letter, R.J.S., M.D. explained that the Veteran has 'an historical diagnosis of complex seizure disorder, which started about February 16, 1966, while in the military.'  According to this letter, at the time of the in-service injury, the Veteran's head was slammed against the side of a boxcar.  The doctor also explained that the Veteran's medication controls his seizure activity relatively well.  In addition, the physician expressed his opinion that the negative neurological test results do not preclude a diagnosis of a seizure disorder.

A September 1997 letter from J.M.L., M.D., shows that the Veteran was not on any medication to treat grand mal seizures.  The examiner noted that he had not seen one, and that the Veteran had not given him any history that he suffered from such.  

VA outpatient treatment records dated in March and June 2000 indicate that the Veteran's seizure disorder was stable.  His medication for this condition was changed.

According to an August 2001 VA medical record, the Veteran reported having had a history of a seizure disorder which originated in 1965.  An electroencephalogram completed at that time was 'fairly normal.'  The treating physician noted that there may be a little abnormal focus in the right temporal area.  The doctor explained that, other than this finding, the Veteran's neurological status was pretty well stabilized.  An October 2002 VA medical record indicates that the Veteran's seizure disorder was stable.

In November 2002, the Veteran's claims folder was referred to a VA physician who reviewed the file.  The doctor concluded that the Veteran had a diagnosis of simple partial and complex partial seizures.  Additionally, the physician explained that, although the Veteran has related his seizures to reported head trauma sustained at the time of the in-service injury to his foot in February 1966, the service treatment records fail to provide evidence of treatment for head trauma or seizures at that time.  The doctor acknowledged the fact that the Veteran fainted during treatment of his left foot injury but noted that the service treatment records contained no reference to head trauma or seizure activity associated with the Veteran's fainting spell.  In light of these facts, as well as the finding that the first medically documented seizure occurred many years after service, the physician expressed his opinion that it is extremely unlikely in view of the paucity of documented evidence that the Veteran's seizure disorder is related to the events surrounding his foot injury and time in the service. 

An August 2003 letter from Bakersfield Memorial Hospital shows that the Veteran was treated for six days in May and June 1966.  

A June 2004 private radiology report shows that the Veteran was seen for seizures and peripheral neuropathy.  The impression was cerebral atrophy, prominence of the ventricles, including the third and lateral ventricles, with some tenting and thinning of the corpus callosum, as noted.  In appropriate clinical settings, these findings would be compatible with a diagnosis of normal-pressure hydrocephalus.  Also found was lacunar infarct in the region of the right basilar ganglia.  There were no areas of abnormal or inappropriate gadolinium enhancement and nothing to suggest evidence of infarct on the basis of diffusion -weighted images.

A July 2004 letter from T.O.M., M.D., shows that the Veteran had not had any seizures and he otherwise had no other neurologic complaints.  The letter does not specify the types of injuries or treatment rendered during this time.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The Board notes that there is some evidence in the record that he has been diagnosed with epilepsy.  A VA examiner provided a diagnosis of epilepsy in July 1994.  An April 1996 private physician noted that the Veteran had "apparently" been diagnosed with epilepsy.  The December 1996 VA examiner noted that the Veteran had possible "epileptiform" activity.  A diagnosis of epilepsy would be relevant because epilepsies are subject to presumptive service connection, if manifested to a compensable degree within one year of discharge from service.  38 C.F.R. § 3.307, 3.309 (2010).  With regard to the statement provided by the Veteran's ex-wife, reflecting her contention that she was told by his doctor in May 1966, at the time of his motorcycle accident about three months after his discharge, that the Veteran had an "epileptic" seizure, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  To the extent that the Veteran's ex-wife is relaying a diagnosis of eplilepsy which was apparently provided by a doctor contemporaneously to a seizure suffered by the Veteran, she is competent to do so.  In this case, the Board finds the statement by the Veteran's ex-wife to be credible on its face.  The next step is to assess its probative value, in the context of the entirety of the record.  

However, based upon the medical and lay evidence of record, the Board therefore finds that the evidence preponderates against a diagnosis of epilepsy.  The Board notes that, while he was diagnosed with epilepsy in July 1994 and reported his diagnosis to an April 1996 examiner, he has been examined by VA examiners in January 1995, July 1995 and December 1996, who did not provide a diagnosis of epilepsy.  In fact, the December 1996 examiner noted that he was unsure that the Veteran had any type of seizure disorder.  The Veteran's claims file was reviewed by a VA examiner in November 2002, who did not provide a diagnosis of epilepsy.  Therefore, service connection on a presumptive basis is not available for the Veteran's claim.  38 C.F.R. § 3.307, 3.309.

With regard to the Veteran's seizure disorder, his service treatment records do not reflect any diagnosis of or treatment for seizures.  The first post-service evidence of seizures is from treatment by a private physician which, beginning in August 1984, almost 20 years following his discharge from service, showed the assessment of a probable seizure disorder.  This examiner did not link the Veteran's probably seizure disorder with his time in service.  Much of the medical evidence of record merely shows ongoing treatment for the Veteran's seizure disorder, and is therefore not probative to the issue of whether his seizures began in service.  

The private physician who provided the letter in January 1995 noted that he had reviewed the Veteran's military records.  He acknowledged that the Veteran indicated that he had a seizure in service when he injured his toe and hit his head.  The examiner noted that it would be of interest to know why the Veteran was hospitalized for four days for a toe injury, but did not provide any opinion linking the Veteran's seizures to his time on active duty.  The private physician who provided the September 1997 letter stated that the Veteran's seizures dated back to his in-service fall when he hit his head.  However, this examiner based his opinion on the Veteran's statements regarding his history and, as will be discussed in detail below, the Veteran's statements concerning the in-service origin of his seizure disorder are not credible.  
The Veteran has provided several lay statements in connection with his claim for service connection for a seizure disorder.  He has reported that he had his first grand mal seizure when he dropped a 1500 pound box on his foot and, in a reflex reaction, he threw his head back and hit his head on a wall.  He asserts that he had a second grand mal seizure when his co-workers removed his boot.  He also contends that the doctor treating him for his left foot condition removed his toenail and witnessed his third grand mal seizure.  The Veteran acknowledged that the examiner failed to note his seizure in his medical records, but that he stayed in the hospital for four days for a fairly insignificant foot injury.  The Veteran has also contended that he began having seizures in 1965 or 1966.  The Veteran also included statements dated in December 1995 from the his ex-wife which reflect her contentions that on Memorial Day weekend in May 1966, about three months after his discharge, an examiner told her that the Veteran had an epileptic seizure and that he taped a tongue depressor to the Veteran's bed as a precaution in case he had another one.  She also indicated that the Veteran had seizures which began in 1965 or 1966, and that he had seizures throughout their marriage.  Also included in the claims file are the Veteran's statements to the Social Security Administration which are reflected in an April 1998 report that he had approximately three grand mal seizures per year and about 10 petite mal seizures per day.  May 1998 lay statements from the Veteran's wife and son shows that he indicated that the Veteran had several petite mal seizures per day, and that his last grand mal seizure was in 1995 or 1997.  A September 2005 lay statement from his current wife shows his symptoms and that she felt that he had a stroke.  This letter did not address whether the Veteran's seizure disorder began during active duty.

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his or her testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

To the extent that the Veteran has reported that he has "seizures" which began during active duty, the Board finds that the Veteran's reports of in-service seizures are not credible, for the following reasons.  The Veteran never reported any symptoms of seizures, even though he was seen on multiple occasions for other medical issues.  The Veteran even noted at his separation examination that he did not have epilepsy or fits.  Lay statements such as this, found in medical records when medical treatment was being rendered, may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has not provided any statements describing these claimed in-service seizures or the seizures following service.  The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  In this case, however, the Veteran has offered only broad statements which purport to relay the occurrence and nature of his seizures.  The Veteran has not provided a description of the seizures which occurred in service or for the time period until his first treatment for seizures following service.  This lack of detail weighs against the credibility of his statements.

While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.   In this case, private medical records showing treatment beginning in August 1984 are the first indication that the Veteran was ever treated for seizures.  There are no medical records reflecting treatment prior to that time.  This lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a seizure disorder or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

To the extent that the lay statements by the Veteran and his family can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Veteran has claimed that he has grand mal and petit mal seizures which began during service and have continued to the present time.  He has indicated that they began when he fell and bumped his head.  In the instant case, the Board finds that the question regarding the diagnosis of these seizures and the potential relationship between his seizure disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran and his family are competent to describe his symptoms, the Board accords their statements regarding the etiology of the Veteran's seizure disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran and his family have only offered conclusory statements regarding the relationship between his seizures and his military service.  In contrast, the November 2002 VA examiner reviewed the entire claims file and provided the opinion that it is extremely unlikely in view of the paucity of documented evidence that the Veteran's seizure disorder is related to the events surrounding his foot injury and time in the service.  This report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the November 2002 VA examiner's opinion.

The Board finds that the Veteran and his family's contentions regarding the etiology of his seizure disorder are outweighed by the competent and probative November 2002 VA opinion.  As such, the Board finds that service connection for a seizure disorder is not warranted.  

Finally, the Board notes that, in terms of the lay statements that the Veteran has submitted regarding the descriptions of the Veteran's petit mal and grand mal seizures, this, again, is a complex medical issue which would require medical training.  Woehlaert.  While the statements have included descriptions of his seizures, they have not purported to link these seizures with his time in service.  Boyer.  As such, with regard to whether the Veteran's seizures began during his time in service, these lay statements do not carry any probative value.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a seizure disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Right Foot Claims - Background

Service treatment records show that the Veteran dropped a heavy box on his left foot, and that his first two toes were injured.  There is no record of treatment for the Veteran's right foot or toes.  His separation Reports of Medical Examination and History do not show any indication that the Veteran had a right foot injury or condition.

An August 1996 VA foot examination report shows that the Veteran reported issues with his left foot, but never reported any complaints regarding his right foot.  A December 1996 VA joints examination report shows that the Veteran reported only that he injured his left foot in service.  The examiner observed that the Veteran had "some degree of ingrowing of the nails on his right foot."  However, the examiner did not associate this with the Veteran's active duty.

A July 1998 VA medical record shows that the Veteran was seen for very painful toenails on both feet.  Upon examination, he had thick, mycotic nails that were cryptic in nature and very painful on the hallux nail borders both medial and lateral.  The diagnosis was chronic onychocryptosis and onychomycosis with painful hallux nails.  He indicated that, every six to eight weeks he did his own "toenail surgery" where he would cut out his nails, and grab the corners and pull back.  The examiner noted that, looking at his nails it was obvious that he did this on a regular basis.  He indicated that he wanted to have his great toenails removed, but was concerned about going under anesthesia because of other health concerns.  He indicated that he had been having issues with his toenails since 1966.  The examiner noted that, upon confirming he was able to go through the procedure with his other doctors, they would set up the surgery.

A January 1999 VA medical record shows that the examiner noted that the Veteran presented with painful ingrown nails.  The tibial borders of bilateral hallux nails were painful with palpation.  The assessment was onychocryptosis bilateral hallux nails.  The examiner noted that he was able to remove most of the nail without anesthetizing the area, and that he explained to the Veteran the proper trimming of the nails.  

A March 2000 VA examination note shows that the Veteran injured his left toes in the service when he dropped a heavy box on his foot.  The examiner noted that the Veteran had bilateral hallux onychocryptosis and that he did a lot of cutting and trimming on his own, which undoubtedly aggravated the situation.  In December 1998, he had bilateral matricectomy of the hallux.  A June 2000 VA medical record shows that the Veteran reported that he dropped an eye beam on his right foot when he was in the military, and that he had pain in his toes ever since.  The examiner noted that both borders of the bilateral hallux had been surgically removed, and that there was pain with palpation of both borders of the bilateral hallux nail beds.  The assessment was bilateral hallux pain secondary to trauma and status post matricectomy.  

An October 2003 VA medical record shows that the Veteran had a chief complaint of right hallux pain.  The Veteran indicated that he was having complications with ingrown toenails and fungus to his great toes in the past.  The examiner indicated that he reviewed the Veteran's files and found that he had a total matricectomy bilateral with a normal post-operative course and that it healed well.  The Veteran stated had returned to the VA a year later, stating that he felt that the left foot was successful since he did not have pain or complications with it; however, he felt that the right side was not successful because he had pain and some regrowth of the toenail.  The examiner noted that the Veteran had indicated that he dropped an eye beam on his right foot while he was in the service.  The examiner found that his hallux evaluation on the right was residual nail growth from past matrixectomy. There was pain with palpation both to the nail and the scar tissue.  The examiner noted that the residual growth was a small nail plate in the middle of the hallux.  The assessment was painful right hallux from both traumatic injuries and status post matricectomy, and residual nail growth to both halluces.  The right was symptomatic, with a painful scar and nail.  The examiner noted that it was his opinion that the Veteran was experiencing complications that were seen in injury and matrixectomies.  One to three percent of the time, there was residual nail growth and painful scars.  It was his opinion that this condition was obvious and easily identified.  He also let the Veteran know that it was his opinion that if he was going to seek out additional surgery/matrixectomies of the hallux nails, that he could end up with the same possible complications, residual nail growth and painful scars.  The examiner added that, even if they successfully were able to remove his mail and have no nail regrowth, the scar tissue may remain painful, but that it was unpredictable at that time.  The examiner concluded that it should be known that the Veteran did have residual complications from his past injuries and matrixectomies, both painful nail and scar tissue to the right hallux.

A June 2009 examination report reflects that the examiner thoroughly reviewed the Veteran's claims file and medical records, and noted the history set out above.  After examining the Veteran's feet, the examiner diagnosed bilateral onychocryptosis with onychomycosis, post operative bilateral matrixectomies, peripheral neuropathy secondary to a back injury, and gout.  The examiner opined that it was not likely that the Veteran's right foot condition was secondary to his left foot condition, and noted that the Veteran injured his left toenail in the service, and had no injury to the right toenail in the service.  The examiner was asked to comment on whether the Veteran had any additional disability as a result of the December 1998 surgery.  She noted the July 1998 podiatry note which reported that the Veteran had a history of doing his own "nail surgery" and the October 2003 VA note which indicated that one to three percent of the time there was residual nail growth and painful scars from matrixectomies. 

A June 2009 VA podiatry consult report shows that the examiner concluded that the Veteran's right foot was not related to his left foot injury back in 1966, since his right foot was not injured at that point in time.  The examiner noted that, most likely, the Veteran's pain was due to neuropathy.  It was due to degenerative joint disease of pressure from the dystrophic nail and his shoe gear.  The examiner debrided the nail in order to take some stress and strain off the toenail.  The examiner offered to remove the Veteran's nail again, but noted that the nail that was present was a normal postoperative complication of a total nail avulsion, surgical or chemical, in that nails can regrow, but once again, the nail is not ingrown.  It was growing dystrophically.  It was growing superiorly, but at the same time, the Veteran was noted to have a dystrophic nail before the procedure happened in 1999, so the examiner recommended that the Veteran continue to use Epsom salts and monthly pumice stone applications to the great toe, to contact his primary care for neuropathic treatment for his neuropathy in his feet as that will help his feet most than anything.  The examiner concluded once again that the right hallux toe pain was not in his professional opinion related to his left foot injury.

A January 2010 addendum to the June 2009 examination and consult report shows that the examiner concurred with the conclusions set out in the consult report.  The examiner also noted that the Veteran's right foot condition did not have any additional disability caused by the December 1998 VA treatment.

Service connection - right foot 

The Veteran contends that he has a right foot disability which should be granted service connection.  He alleges that his right foot was treated in service the same time that his left foot injury was treated.  He also alleges that his right foot disability should be granted as secondary to his service-connected left foot disability.

Based upon the evidence of record, the Board finds that service connection cannot be granted for the Veteran's right toe disorder, on either a direct or a secondary basis.

The Board notes the Veteran's claims that he injured his right foot at the same time as he injured his left foot in service.  He has also contended that he dropped an eye beam on his right foot in service, in a separate incident.  While the Veteran's service treatment records reflect treatment for his left foot injury, specifically for his left toes, for which he is currently service-connected, there is no evidence of a right foot injury or for treatment or complaints of any right foot disorders.  His separation Reports of Medical History and Examination do not show any treatment for or diagnosis of a right foot condition, yet they do show the Veteran's left foot condition.  There is no record of treatment after service for the Veteran's right foot until December 1996, when a VA examiner noted that the Veteran had ingrown nails on his left foot.  

The Board notes that the Veteran reported to the June 2000 and October 2003 examiners that he dropped an eye beam on his right toe in service, and that these examiners attributed his right toe conditions, at least in part, to past trauma.  However, these opinions, to the extent that they link the Veteran's current right foot disorder to his military service, are based upon the Veteran's reports of an in-service incident in which he dropped an eye beam on his right foot.  Service treatment records do not reflect this incident or any treatment for the Veteran's right foot until many years after service.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit determined that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  In this case, the Board finds the Veteran's reports of an in-service right toe injury to lack credibility not only because the of the absence of contemporaneous medical evidence, but also because the Veteran was seen multiple times for his left foot injury, both in-service and following his discharge and he never reported any incident, injury or ongoing pain in his right foot until 1998.  Without any credible lay or medical evidence of an in-service right foot injury, treatment for or a diagnosis of a right foot condition, service connection cannot be granted.  Boyer.

In terms of service connection on a secondary basis, the Board appreciates the Veteran's claims that his right foot disability is secondary, or somehow related, to his left foot disability because they were treated at the same time, or that the Veteran's treatment for his left foot disability also caused his right foot disability.  However, service connection on a secondary basis must include a causal link between the two conditions, or clear evidence that the service-connected condition is aggravating the non-service-connected condition.  38 C.F.R. § 3.310.  In this case, there is no evidence that the service-connected left foot condition somehow proximately caused his right foot condition.  The fact that the treatment was provided contemporaneously is not a basis for secondary service connection.  In addition, there is no evidence that the Veteran's service-connected left foot condition has aggravated his right foot condition beyond the natural progression of the illness.  Allen.  In fact, the June 2009 examiner noted that the Veteran's right foot condition was not related to his service-connected left foot disability.  The June 2009 podiatry consultation report confirms this opinion, noting that the Veteran's right toe pain is likely due to neuropathy.  Finally, the January 2010 examiner also opined that the Veteran's right foot disorder is not due to his service-connected left foot condition.  As such, with no medical evidence providing a link to service or to his service-connected left foot disability, service connection cannot be granted on a direct or a secondary basis.  38 C.F.R. § 3.303, 3.310.

As noted, the Veteran has contended he has a right foot condition which was incurred during service or is secondary to his service-connected left foot condition.  However, the Veteran, with no medical expertise or training, is not competent to render opinion regarding medical diagnosis or medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

1151 claim - right foot disability 

The Veteran contends that he has pain and discomfort in his right great toe as a result of VA treatment in which is toenail was removed.

As an initial matter, the Board notes that the Veteran has contended that he underwent this procedure in December 1998; however, the evidence of record reflects a January 1999 treatment record which shows that the examiner removed the Veteran's toenails without the need of anesthesia.  

As noted above, the central question in a claim for entitlement to compensation under 1151 is whether Veteran has additional disability as a result of the VA treatment in question.  In the instant case, the Board finds that based on the evidence of record, the Veteran does not have any additional disability as a result of his VA procedure which removed his right great toenail in January 1999.  Prior to the procedure, in 1998, the Veteran complained of painful toenails on both feet.  He had thick, mycotic nails that were cryptic in nature and very painful on the hallux nail borders both medial and lateral.  The diagnosis was chronic onychocryptosis and onychomycosis with painful hallux nails.  In October 2003, the VA examiner noted that the Veteran did have residuals of his matricectomy, and that these residuals were a painful nail and scar tissue to the right hallux; however, this examiner did not indicate that the Veteran's condition was worse than prior to the procedure.  In fact, the June 2009 VA examiner also diagnosed the Veteran with bilateral onychocryptosis with onychomycosis, along with post operative bilateral matrixectomies, peripheral neuropathy secondary to a back injury, and gout.  The examiner noted that the pain the Veteran felt in his feet was due to his neuropathy, and that, while the Veteran did have nail regrowth as a normal postoperative complication, the new nail was not ingrown and was growing dystrophically, as it was prior to the procedure.  The examiner found that the Veteran did not have any additional disability as a result of his nail removal.  Without evidence of additional disability, his claim for entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 cannot be granted.  The preponderance of the evidence is against the Veteran's claim; hence, the doctrine of reasonable doubt is not applicable.  Gilbert.

1151 claim - bilateral cataracts

The Veteran contends that he has eye problems as a result of surgery performed by the VA to correct cataracts in both eyes in January and February 2002.

A September 2001 private letter shows that the Veteran had symptomatic posterior cataracts in both eyes and a choroidal nevus in the left eye.  He indicated that he wished to undergo cataract extraction in both eyes.

VA medical records show that the Veteran underwent cataract extraction on his right eye in January 2002 and on his left eye in February 2002.  The operation reports show that informed consent was obtained from the Veteran in both cases.

A June 2007 VA medical record shows that the Veteran noted that his sight in his left eye had gotten progressively worse over the prior month.  The examiner noted that the Veteran was in need of a Yttrium Aluminum Garnet (YAG) capsulotomy on the left.  

An August 2007 private letter shows that the Veteran had vision of 20/20- in the right eye and 20/400 in the left eye.  Pupils were equal, round and reactive, without afferent defect.  Confrontation fields were full to finger counting on both sides.  Slit lamp examination of the anterior segments revealed anterior vitreous strands that lead to the cataract incision in the right eye with slight peaking of the iris.  The examiner gave the impression that the Veteran had an extremely dense posterior capsular opacification in the left eye, and a ruptured posterior capsule in the right eye with vitreous strands to his surgical incision.  In August 2007, the examiner performed a YAG capsulotomy in the left eye to help improve his vision and a YAG vitreolysis in the right eye to help reduce the risk of future retinal problems.  The vision in his left eye was 20/40 and the virteous strand in his right eye was severed.

A December 2007 VA medical record shows that the Veteran was currently using over the counter +1.75 readers, and that he had trouble with his right eye, but was unable to describe it.  He indicated that the private examiner who performed the August 2007 procedures told him that the surgery on his right eye was the worst he had ever seen and that he would eventually go blind from it.  The examiner noted that the Veteran had somewhat prominent scarring of the cornea superiorly/superior temporally on the right, but that he advised that it was not as bad as the private examiner had made it sound.  The examiner informed the Veteran that he would not be losing his sight in the right eye due to the scarring of his cornea.  He recommended to continue with the over the counter readers, as no other glasses were needed.

An October 2008 VA examination report shows that the examiner diagnosed posterior chamber interocular lens in both eyes, status post YAG in the left eye, ruptured posterior capsule in the right eye, slightly more scarring than normal of incision superiorly in the right eye, with a history of an ophthalmologist supposedly telling the Veteran "that this is the worst cataract surgery I have ever seen and because of it you may well go blind in either eye, but especially your right eye."  The examiner noted that the Veteran's wife mentioned that the examination with the private eye doctor occurred right around the time the Veteran had brain surgery, so that they may not have been remembering everything quite correctly.  The examiner noted that the Veteran had great vision, that is 20/20-1 in his right eye and 20/20 in his left eye.  The examiner noted that he reviewed the Veteran's claims file, including the surgical reports from his cataract surgery, and the private eye doctor's note which mentioned that the Veteran had a ruptured posterior capsule but did not mention anything about possibly going blind.  The examiner noted that the Veteran's original claim stated that "in the summer of 2007, the VAMC in Sheridan, Wyoming told me that my left eye was damaged due to cataract surgery which was done by the VAMC in Cheyenne, Wyoming."  The examiner noted that this was not correct, that the Veteran was sent to the private eye doctor for YAG because he had posterior fibrosis in his left eye.  The examiner noted that he tried to explain to the Veteran that he should not fear losing his vision, but that the Veteran was hesitant to believe him.  The examiner noted that the posterior chamber interocular lens in both eyes and the ruptured posterior capsule in the right eye were all due to care received at the VA, and that his subsequent great vision in each eye was also due to the care he received at the VA.  In terms of rationale, the examiner noted that no rationale was necessary, however he indicated that the Veteran's cataract surgery turned out wonderfully, and that he found it unfortunate that the Veteran believed that it turned out so poorly and that he was worried that something sudden and bad would happen.

The Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral cataracts, status post surgery, cannot be granted based upon the evidence of record.  As noted above, in order to prevail on a claim for entitlement under this section, the evidence would need to reflect that the Veteran has an additional disability, based upon a comparison of his condition prior to the VA treatment and after the VA treatment.  In this case, competent medical evidence reflects that the Veteran does not have any additional disability as a result of VA treatment.  The Veteran did report that his sight had worsened starting in May 2007; the Veteran underwent surgery with a private doctor in August 2007.  At his December 2007 visit, the VA examiner noted that the Veteran was using over the counter readers, and that he did not need any other glasses.  The October 2008 VA examiner noted that, while the posterior chamber interocular lens in both eyes and the ruptured posterior capsule in the right eye were all due to care received at the VA, his subsequent great vision in each eye was also due to the care he received at the VA, and that the Veteran's cataract surgery turned out wonderfully.  The examiner noted that the Veteran had great vision, that is 20/20-1 in his right eye and 20/20 in his left eye.  In addition, the examiner noted that the Veteran had reported that he was referred to the private examiner in August 2007 because his left eye was damaged due to the cataract surgery, but that the Veteran was actually sent to the private examiner because he had posterior fibrosis of the left eye.  As such, entitlement to disability compensation is not warranted under 38 U.S.C.A. § 1151.

The Board notes that the Veteran has indicated that the private examiner who performed the August 2007 surgeries told him that his cataracts surgery was poorly performed and that he would likely go blind in one or both eyes as a result.  However, this is not noted in the record of evidence; the medical records from the August 2007 private examiner do not reflect this opinion.  In addition, the Veteran's wife indicated that they may not be recalling the private examiner's opinion correctly.  Finally, while a lay account of a physician's statement, "filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Without evidence of additional disability, his claim for entitlement to disability compensation under 38 U.S.C.A. § 1151 cannot be granted.  The preponderance of the evidence is against the Veteran's claim; hence, the doctrine of reasonable doubt is not applicable.  Gilbert.



ORDER

Service connection for a seizure disorder is denied.

Service connection for a right foot disability, to include as secondary to a service-connected left foot disability, is denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a right foot disability is denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral cataracts, status post surgery, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


